Citation Nr: 1631276	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  14-27 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

The propriety of the reduction of the disability rating for headaches from 50 percent to 10 percent, effective October 1, 2012.  


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from October 2002 to August 2006.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, that reduced the rating for the Veteran's headaches from 50 percent to 10 percent, effective October 1, 2012.  

In April 2016, the Veteran appeared at a Board videoconference hearing before the undersigned Veterans Law Judge.  

The Board observes that the Veteran has specifically limited his appeal to the issue of the propriety of the reduction of a disability rating for his headaches from 50 percent to 10 percent, effective October 1, 2012.  Therefore, the Board notes that an increased rating claim is not before the Board.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992) (rating reduction claims are separate from increased ratings claims).  


FINDINGS OF FACT

1.  In January 2008, the RO granted service connection and assigned a 10 percent rating for headaches, effective August 27, 2006.  

2.  In December 2009, the RO increased the rating for the Veteran's headaches to 50 percent, effective September 28, 2009.  

3.  In March 2012, the RO proposed to reduce the rating for the Veteran's headaches from 50 percent to 10 percent.  

4.  In a July 2012 rating decision, the RO reduced the disability rating for the Veteran's headaches from 50 percent to 10 percent, effective October 1, 2012.  
5.  At the time of the reduction, the evidence did not demonstrate improvement in the Veteran's headaches.  


CONCLUSION OF LAW

The criteria for restoration of a 50 percent rating for headaches, effective October 1, 2012, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.124a, Diagnostic Code 8100 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The Veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing.  Then a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i) (2015).  

The Veteran contends that he is entitled to restoration of a 50 percent rating for his service-connected headaches.  He specifically maintains that he has four to six migraine headaches per month that are totally incapacitating.  He also reports that he misses two to three days of work per month due to the severity of his headaches.  The Veteran essentially contends that his headaches have not improved.  

In this case, a March 2012 RO decision proposed to reduce the rating for the Veteran's service-connected headaches from 50 percent to 10 percent.  In a March 2012 letter, the RO informed the Veteran of the proposed rating reduction and set forth all the material facts and reasons for the reduction.  The March 2012 letter included a copy of the March 2012 proposal to reduce the rating for his headaches, informed the Veteran that he could submit additional evidence to show that the change should not be made, and that if no additional evidence was received within 60 days, his disability rating would be reduced.  The Veteran was also advised that he could request a hearing to present evidence or argument on any point in his claim.  

The Veteran did not specifically submit evidence pertaining to his headaches within the 60 day period, and he did not request a hearing in response to the March 2012 letter.  The Veteran did submit a statement from a VA physician, as to his service-connected headaches, in July 2012.  In a subsequent July 2012 decision, the RO implemented the proposed reduction, effective October 1, 2012.  The Board finds that the procedural requirements of 38 C.F.R. § 3.105(e) for the reduction of the disability rating from 50 percent to 10 percent, effective October 1, 2012, for the Veteran's headaches were properly carried out by the RO.  

As the RO has met the procedural requirements associated with a reduction, the next question is whether the reduction was proper based on the evidence of record.  The regulations pertaining to the reduction of a disability rating are contained in 38 C.F.R. § 3.344.  The Veteran's 50 percent rating for his headaches was assigned from September 28, 2009 to September 30, 2012, a period of less than five years.  Where, as here, a disability rating has been in effect for less than five years, a rating reduction is warranted where reexamination of the disability discloses improvement of that disability.  38 C.F.R. § 3.344(c).  

In Brown v. Brown, 5 Vet. App. 413 (1993), the United States Court of Appeals for Veterans Claims (Court) identified general regulatory requirements that are applicable to all rating reductions, including those that have been in effect for less than five years.  Pursuant to 38 C.F.R. § 4.1, it is essential, both in the examination and evaluation of the disability, that each disability be viewed in relation to its history.  Id. at 420.  Similarly, 38 C.F.R. § 4.2, establishes that "[i]t is the responsibility of the rating specialist to interpret reports of examination in light of the whole record history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of the disability present."  Id.  The Court has held that these provisions "impose a clear requirement" that rating reductions be based on the entire history of a veteran's disability.  Id. 

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction.

Furthermore, 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  See Brown v. Brown, 5 Vet. App. at 420-421; see also 38 C.F.R. §§ 4.2, 4.10.  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless VA concludes that a fair preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421.  

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2015).  

Under Diagnostic Code 8100, a noncompensable evaluation is assigned for migraines with less frequent attacks.  10 percent rating is warranted for characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average of once a month over the last several months.  A maximum 50 percent rating is warranted for very frequent completely prostrating attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).  

A January 2012 VA headaches examination report included a notation that the Veteran's Computerized Patient Record System (CPRS), but not his claims file, was reviewed.  The Veteran reported that he started to have headaches soon after an improvised explosive device explosion while serving in Iraq in October 2005.  He stated that, at that time, he was knocked out for a few seconds and that he struck his head on the windshield.  He indicated that he was wearing a helmet at the time of the explosion.  

The examiner reported that the Veteran's treatment plan did not include taking medication for his diagnosed migraine headaches.  The Veteran reported that he would take over-the-counter medication as needed.  The examiner indicated that the Veteran had headache pain, which was described as constant and pulsating or throbbing.  It was also noted that the pain was localized to one side of the Veteran's head.  The examiner reported that the Veteran did experience non-headache symptoms associated with his headaches, which included sensitivity to light.  The Veteran reported that the duration of his headache pain was less than one day.  The examiner indicated that the location of the Veteran's headache pain was on the left side of his head, as well as, occasionally, in the back of his head.  The examiner maintained that the Veteran did not have characteristic prostrating attacks of migraine headache pain.  It was also noted that the Veteran did not have very frequent prostrating and prolonged attacks of migraine headache pain.  The examiner further reported that the Veteran did not have prostrating attacks of non-migraine headache pain.  The examiner stated that a Transcranial Doppler (TCD) test was performed in December 2009.  

The diagnosis was migraines, including migraine variants.  The examiner indicated that the Veteran's migraine headaches impacted his ability to work, in that the Veteran would sometimes have to sit or lie down until his headaches would improve.  

VA treatment records dated from March 2012 to May 2012 show treatment for multiple disorders, including headaches.  

A June 2012 statement from a VA physician indicated that the Veteran had been treated at a VA facility for disorders including migraine headaches.  The physician also reported that the Veteran had been seen by neurology for his migraine headaches and that he had been given medication, including Verapamil-SA and Naprosyn, without much relief.  The physician stated that the Veteran continued to experience frequent headaches during the week.  It was noted that the headaches were identified as the most frequent symptom occurring among patients with a mild traumatic brain injury.  The physician indicated that he had reviewed the Veteran's medical history and that his headache condition had not improved since his initial grant of service connection.  

Subsequent VA treatment records refer to continued treatment for disorders including migraine headaches.  

In a July 2014 VA Form 9, the Veteran reported that his migraine headache condition had not improved.  He stated that his condition limited his ability to work and that he would miss, on average, one to two days of work per month due to his condition.  He also maintained that he had four to six migraine headaches per month that were totally incapacitating.  

At an April 2016 Board hearing, the Veteran indicated that he had three to five prostrating headaches per month where he was incapacitated for several hours throughout the day.  He also testified that he would miss two to three days of work per month based on the severity of his headaches.  

The Board observes that the January 2012 headaches examination report indicated that the Veteran did not have characteristic prostrating attacks of migraine headache pain, that he did not have very frequent prostrating and prolonged attacks of migraine headache pain, and that he did not have prostrating attacks of non-migraine headache pain.  The Board notes, however, that the June 2012 statement from the VA physician specifically indicated that he reviewed the Veteran's medical history and that his headache condition had not improved since service connection was granted for his headaches.  Additionally, the Board observes that in a July 2014 VA Form 9 and at a April 2016 Board hearing, the Veteran indicated that his headache disability has been continuously characterized by prostrating attacks of headache pain which were incapacitating and would occur either three to five, or four to six, times per month.  The Veteran also reported that he lost time from work each month due to his service-connected headaches.  The Board observes that the Veteran is competent to report his symptoms in regard to his headaches.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Given the above evidence, the Board finds there was no actual improvement of the Veteran's headaches in the period since October 1, 2012.  As such, the rating reduction was improper and the original rating should be restored for the entire appeal period.  


ORDER

The reduction in rating was not proper; restoration of a 50 percent rating for headaches from October 1, 2012, is granted, subject to the laws and regulations governing the payment of monetary awards.  



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


